ORDER WHEREAS, this matter came on for consideration by the Court upon motion to hold in abeyance the opinion issued by the New Mexico Court of Appeals, and the Court having considered said motion and being sufficiently advised, Chief Justice Richard C. Bosson, Justice Patricio M. Serna, Justice Petra Jimenez Maes, and Justice Edward L. Chávez concurring, Justice Pamela B. Minzner not participating; NOW, THEREFORE, IT IS ORDERED that the motion hereby is GRANTED and the opinion issued by the New Mexico Court of Appeals shall be held in abeyance and not published pending final resolution by this Court. IT IS SO ORDERED.